Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1070 Page 1 of 25



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION (2)

WILLIAM JOHNSON, JILL JOHNSON,
BRIAN MASON, NAOMI MASON, and
SECOND AMENDMENT FOUNDATION,
INC.,                                          No. 17-CV-00124-DLM-TPG

      Plaintiffs,                              HON. PAUL L. MALONEY

v.                                             MAG. MAARTEN VERMAAT

NICK LYON, in his official capacity as         DEFENDANT’S ANSWER AND
Director of the Michigan Department of         AFFIRMATIVE DEFENSES
Health and Human Services,                     TO PLAINTIFFS’ AMENDED
                                               COMPLAINT FOR
      Defendant.                               DECLARATORY AND
                                               INJUNCTIVE RELIEF


David G. Sigale
Attorney for Plaintiffs
Law Firm of David G. Sigale, P.C.
430 West Roosevelt Rd.
Wheaton, IL 60187
 (630) 452-4547
dsigale@sigalelaw.com


Cassandra A. Drysdale-Crown (P64108)
Jennifer L. A. Walker (P73048)
Trace E. Van den Bergh (P70066)
Assistant Attorneys General
Attorneys for Defendant
Michigan Department of Attorney General
Health, Education & Family Services Division
P.O. Box 30758
Lansing, MI 48909
(517) 335-7603
drysdalecrownc@michigan.gov
walkerj32@michigan.gov
vandenberght@michigan.gov
                                           /
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1071 Page 2 of 25



       DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
     PLAINTIFFS’ AMENDED COMPLAINT FOR DECLARATORY AND
                      INJUNCTIVE RELIEF

      Defendant, Robert Gordon,1 by and through his attorneys, Assistant

Attorneys General Cassandra Drysdale-Crown, Jennifer L. A. Walker, and Tracy E.

Van den Bergh, answers each paragraph of the Amended Complaint for Declaratory

and Injunctive Relief, restated herein, as follows:


                                 INTRODUCTION

      1.     This is an action pursuant to 42 U.S.C. § 1983 for deprivation of civil

rights under color of law, which seeks equitable, declaratory, and injunctive relief

challenging the State of Michigan’s prohibition on the bearing of firearms for self-

defense by otherwise qualified Michigan residents who are or wish to be foster

parents.


      ANSWER: Neither admit nor deny. This paragraph states legal

conclusions and/or arguments, rather than making allegations of fact,

therefore no response is necessary. To the extent it makes allegations of

fact such that a response is required by this Court, Defendant neither

admits nor denies on grounds that he is without knowledge or

information sufficient to form a belief about the truth of this allegation.




1Robert Gordon replaced Nick Lyon as the Director of the Michigan Department of
Health and Human Services. Pursuant to Fed. R. Civ. P. 25(d), Robert Gordon is
automatically substituted as a party.
                                       2
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1072 Page 3 of 25



      2.     The Second Amendment “guarantee[s] the individual right to possess

and carry weapons in case of confrontation,” District of Columbia v. Heller, 554 U.S.

570, 128 S.Ct. 2783, 2797 (2008), and is “fully applicable against the States,”

McDonald v. City of Chicago, 561 U.S. 3025, 130 S. Ct. 3020, 3026 (2010).

      ANSWER: Admit this paragraph accurately quotes portions of the

Supreme Court’s opinions in District of Columbia v. Heller, 554 U.S. 570,

592 (2008) and McDonald v. City of Chicago, 561 U.S. 742, 750 (2010).


      3.     However, the MDHHS, by implementing Rules for Foster Families with

requirements and restrictions that are close to functional bans on the keeping and

bearing of firearms for self-defense, both in and out of the home, nearly completely

prohibits foster parents, and those who would be foster parents, from the possession

and bearing of readily-available firearms for the purpose of self-defense. This violates

Plaintiffs’ constitutional rights under the Second and Fourteenth Amendments.

      ANSWER: Deny all allegations of fact within this paragraph as

untrue. As to legal conclusions, although no response is necessary,

Defendant denies the legal conclusions as untrue.


      4.     Plaintiffs seek to establish that the recognition and incorporation of

the Second Amendment, and the Fourteenth Amendment’s due process and equal

protection clauses, renders the State’s ban on the possession and bearing of readily

available firearms by foster parents, and would-be foster parents, unconstitutional.

As the Plaintiffs only seek to be treated the same as other law-abiding Michigan


                                           3
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1073 Page 4 of 25



residents, the Second and Fourteenth Amendments render a ban such as that

challenged in this action, impermissible.

      ANSWER: This paragraph states legal conclusions and/or

arguments, rather than making allegations of fact, therefore no response

is necessary. To the extent it makes allegations of fact such that a

response is required by this Court, deny the allegations in Paragraph 4.2


      5.     This action is not about the issue of “safe storage” laws generally, but

only insofar as the State requirements and restrictions prohibit foster parents, and

those who would be foster parents, from the possession and bearing of readily-

available firearms for the purpose of self-defense, both in and out of their homes.

      ANSWER: This paragraph states legal conclusions and/or

arguments, rather than making allegations of fact, therefore no response

is necessary. To the extent it makes allegations of fact such that a

response is required by this Court, Defendant neither admits nor denies

on grounds that he is without knowledge or information sufficient to

form a belief about the truth of this allegations.


                          JURISDICTION AND VENUE

      6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983, in that this action seeks to redress



2This Court’s previous Opinion and Order dismissed Plaintiffs’ Substantive Due
Process and Equal Protection Claims. (Doc. 48.) Accordingly, Plaintiffs are
precluded from relitigating these same claims.
                                          4
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1074 Page 5 of 25



the deprivation, under color of the laws, statute, ordinances, regulations, customs,

and usages of the Defendants as they execute, administer and enforce the

complained-of laws, of the rights, privileges or immunities secured by the United

States Constitution and by Acts of Congress.

      ANSWER: Plaintiffs’ assertions that this Court has subject matter

jurisdiction and legal remedies available under 42 U.S.C. §§

1331.132.2201.2202 and under 42 U.S.C. § 1983, are legal conclusions and no

response is necessary. Nevertheless, Defendant admits he conducts his

official duties in this District which include the execution, administration,

and enforcement of Foster Family Homes and Mich. Admin. Code R.

400.9415. To the extent Plaintiffs make allegations of fact in Paragraph 6,

Defendant is without knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 6, except admit that

Plaintiffs purport to establish the Court’s jurisdiction as described

therein, and respectfully refer the Court to the statutes cited therein for a

complete and accurate statement of their contents and application.


      7.     This Court has personal jurisdiction over the Defendant because, inter

alia, he acted under the color of laws, policies, customs, and/or practices of the State

of Michigan and/or within the geographic confines of the State of Michigan.

      ANSWER: Admit Defendant Robert Gordon conducts his official

duties in this District, which include the execution, administration, and

enforcement of Foster Family Homes and Foster Family Group Homes

                                           5
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1075 Page 6 of 25



(amended) Rule 400.9415 while employed at the Michigan Department of

Health and Human Services. As to Plaintiffs’ legal claims, no response is

necessary.

       8.     Venue is proper pursuant to 28 U.S.C. § 1391 because the Defendant

executes, administers, and enforces the complained-of laws against Plaintiffs in this

District, and because the events and omissions giving rise to this action are harming

Plaintiffs in this District, and the Defendant’s rules and policies were enacted in the

State capital in this District.

       ANSWER: Deny that Defendant executes, administers, and enforces

complained of laws against Plaintiffs. Deny Plaintiffs’ assertion that

events and omissions giving rise to this action are harming Plaintiffs.

Admit Defendant’s (amended) Rule 400.9415 received the State seal. Deny

Plaintiffs’ remaining allegations asserted in Paragraph 6.


                                    PLAINTIFFS

       9.     Plaintiff William Johnson is 57 years old, and resides with his family

in Ontonagon, Michigan. Johnson is retired from the United States Marine Corps

following disability, and also worked as a truck driver. He has lived in Ontonagon

for nine years and lived in the Grand Rapids area prior to that. William also

possesses a Michigan Concealed Pistol License. In sum, he has many solid

connections to the State of Michigan and the Ontonagon area, including his wife

and his grandson who still reside in the area.



                                          6
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1076 Page 7 of 25



      ANSWER: Neither admit nor deny for the reason that Defendant is

without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 9.


      10.    Plaintiff Jill Johnson resides with her family in Ontonagon, Michigan.

She owns a tackle shop in Ontonagon, and likewise has many connections to

Ontonagon and the State of Michigan.

      ANSWER: Neither admit nor deny for the reason that Defendant is

without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 10.


      11.    The Johnsons were asked by the State of Michigan to be foster parents

to their grandchild. When Johnson and Jill and Mason went to pick up Johnson’s

grandson at the MDHHS, Johnson was searched. Even though Johnson was not

carrying a firearm, the MDHHS officials still demanded to see Johnson’s Concealed

Pistol License. The caseworkers stated that Mr. Johnson, a 100% disabled veteran,

was going to have to give them the serial numbers for all of his guns, including

shotguns and rifles. When Johnson questioned the caseworkers about this, they told

him: “if you want to care for your grandson you will have to give up some of your

constitutional rights.” They then told the Johnsons that “there would not be a

power struggle, that they would just take his grandson and place him in a foster

home.” The MDHHS later said they had “big concerns” over Johnson exercising his

Second Amendment rights and carrying a firearm. There is nothing in Johnson’s


                                          7
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1077 Page 8 of 25



history that would warrant such concerns.

      ANSWER: Contrary to Fed. R. Civ. P. 10(b), Plaintiffs state several

sets of circumstances over the course of eight sentences, most of which

also contain multiple allegations. Subject to and without waiving

Defendant’s objection to improper pleading, Defendant admits the

Johnsons were asked by the State of Michigan – by MDHHS - to be foster

parents for their grandchild. Deny Johnson and Jill and Mason went to

pick up Johnson’s grandson at MDHHS, and by way of further explanation,

admit the Johnsons picked up their grandson at MDHHS. Deny as untrue

that Mr. and Mrs. Johnson were searched. Defendant admits Mr. and Mrs.

Johnson were not carrying firearms. Deny as untrue that MDHHS officials

demanded to see Mr. Johnson’s Concealed Pistol License when he went to

the local office to pick up his grandchild and deny that caseworkers stated

Mr. Johnson would have to give them the serial numbers of all his guns

when he went to the local office to pick up his grandchild. Admit Mr.

Johnson later produced the license as part of the relative home study

process. Deny as untrue that Department staff made the statements

quoted by Plaintiffs when Mr. Johnson went to the local office to pick up

his grandchild. As to the remainder of the allegations, neither admit nor

deny for the reason Defendant is without knowledge or information

sufficient to form a belief as to their truth.




                                        8
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1078 Page 9 of 25




      12.    Two weeks after that, in Gogebic County Court to have the Johnsons’

grandson formally placed with them, the Judge in passing told the Johnsons they

would have to comply with the firearms restrictions if they wanted to care for their

grandson. The Judge said during the hearing: “We know we are violating

numerous constitutional rights here, but if you do not comply, we will remove the

boy from your home.”

      ANSWER: Neither admit nor deny because Defendant is without

knowledge or information sufficient to form a belief as to the truth of the

allegation that the Judge in passing spoke with the Johnsons. Deny as

untrue the quoted statement made by the Judge during the hearing

referenced in Paragraph 12.


      13.    The Johnsons are licensed foster parents in the State of Michigan.

      ANSWER: Admit.


      14.    Plaintiff Brian Mason is 38 years old, and resides with his family in

Ontonagon, Michigan. Brian has been the Pastor at the Ontonagon Baptist Church

in Ontonagon, Michigan for nine years. He is also the Chair of the Ontonagon

County Department of Health and Human Services Board. Prior to that, he started

a church on Drummond Island, Michigan. Brian also possesses a Michigan

Concealed Pistol License and is an NRA certified range officer. In sum, he has

many solid connections to the State of Michigan and the Ontonagon area, including

his wife and the two of his three children who still reside in the area

                                           9
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1079 Page 10 of 25



      ANSWER: Deny Brian Mason is a “Plaintiff,”3 As this Court, in its

August 14, 2018 Opinion (Doc. 48) determined, the Masons lack standing

“because they have failed to demonstrate actual present harm or a

significant possibility of future harm.” (Doc. 48, PageID.911.) In their

Amended Complaint, Plaintiffs do not assert the Brian Mason has a

present harm or significant possibility of future harm. Accordingly, this

Court’s previous determination that the Masons lack standing continues to

apply to Plaintiffs’ amended complaint. To the extent Paragraph 14 makes

allegations of fact such that this Court requires additional response,

Defendant neither admits nor denies the remaining allegations contained

in Paragraph 14 because Defendant is without knowledge or information

sufficient to form a belief as to their truth.


      15.    Plaintiff Naomi Mason resides with her family in Ontonagon,

Michigan, is a published author and substitute librarian in Ontonagon, and thus

has strong connections to Ontonagon and the State of Michigan.




3On March 2, 2020, counsel for the parties conferenced to discuss the Court’s
August 14, 2018 Opinion and Order (Doc. 48). Defendants assert this Opinion and
Order preclude Plaintiffs from again relitigating the following claims in their
amended complaint: (1) the Masons have standing as Plaintiffs, (2) Plaintiffs’
Count II – Equal Protection claim, and (3) Plaintiffs’ Count III – Substantive Due
Process claim. Plaintiffs’ counsel agrees the inclusion of the Masons and Counts II
and III within Plaintiffs’ amended complaint are for purposes of preserving appeal
and are not raised as claims to be relitigated and redetermined by this Court. The
parties agree this Court’s Opinion and Order entered on August 14, 2018, apply to
Plaintiffs’ amended complaint.

                                         10
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1080 Page 11 of 25



      ANSWER: Deny Naomi Mason is a “Plaintiff” as this Court, in its

August 14, 2018 Opinion (Doc. 48), determined the Masons lack standing

“because they have failed to demonstrate actual present harm or a

significant possibility of future harm.” (Doc. 48, PageID.911.) In their

amended complaint, Plaintiffs do not assert Brian Mason has a present

harm or significant possibility of future harm. Accordingly, this Court’s

previous determination that the Masons lack standing continues to apply

to Plaintiffs’ Amended Complaint. To the extent Paragraph 14 makes

allegations of fact such that this Court requires additional response,

Defendant neither admits nor denies the remaining allegations contained

therein because Defendant is without knowledge or information sufficient

to form a belief as to their truth.


      16.    The Johnsons and the Masons are allowed to possess and bear

firearms in Michigan generally, but are prohibited by the MDHHS rule complained-

of herein from possessing and bearing readily-available firearms for self-defense so

long as they currently are foster parents or plan to be foster parents in the future.

      ANSWER: Deny that the Mich. Admin. Code R. 400.9415 complained

of prevents the Johnsons and/or Masons from possessing and bearing

readily available firearms for self-defense so long as they currently are

foster parents or plan to be foster parents in the future. Neither admit nor

deny the remainder of the allegations in paragraph 16 because Defendant

is without knowledge or information sufficient to form a belief as to their

                                          11
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1081 Page 12 of 25



truth. To the extent that this paragraph states a legal conclusion about

the effect of a Department policy, no response is required.

      17.    The Johnsons would possess and bear loaded and readily-available

firearms for self-defense and defense of family, but refrain from doing so because

they fear their foster child/grandchild or other foster children being taken away

from them by the State, and/or being prohibited from being foster parents in the

future, all due to the MDHHS rule complained-of herein.

      ANSWER: Neither admit nor deny the allegations in paragraph 17

because Defendant is without knowledge or information sufficient to form

a belief as to their truth.


      18.    The Masons would become foster parents in the State of Michigan, but

have refrained from doing so, because they know that if they do they would be

prohibited from possessing and bearing loaded and readily-available firearms for

self-defense, and defense of family, at the risk of their foster children being taken

away from them by the State, and/or being prohibited from being foster parents in

the future, all due to the MDHHS rule complained-of herein.

      ANSWER: Although the Masons were dismissed from this action

(Doc. 48, PageID.931) and are no longer parties, and no response to this

allegation is required, Defendant neither admits nor denies the allegations

in paragraph 18 because Defendant is without knowledge or information

sufficient to form a belief as to their truth.



                                          12
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1082 Page 13 of 25



      19.    SAF is a non-profit membership organization incorporated under the

laws of Washington with its principal place of business in Bellevue, Washington.

SAF’s membership includes foster parents residing in Michigan. SAF has over

650,000 members and supporters nationwide. The purposes of SAF include

education, research, publishing, advocacy, and legal action focusing on the

Constitutional right privately to own, possess, and bear firearms. SAF brings this

action on behalf of itself and its members.

      ANSWER: Admit that SAF is a non-profit membership organization

incorporated in Washington. Defendant, however, is without knowledge or

information sufficient to form a belief as to the truth of the remainder of

the allegations in Paragraph 19.


      20.    Members of SAF who are or would be foster parents would bear loaded

and readily-available handguns for self-defense, but refrain from doing so because

they fear their foster children being taken away from them by the State, and/or

being prohibited from being foster parents in the future, all due to the MDHHS rule

complained-of herein.

      ANSWER: Neither admit nor deny because Defendant is without

information sufficient to form a belief as to the truth of the allegations in

Paragraph 20. To the extent that this paragraph states a legal conclusion

about the effect of a Department policy, no response is required.

      21.    William and Jill Johnson are members of SAF.



                                          13
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1083 Page 14 of 25



      ANSWER: Neither admit nor deny because Defendant is without

information sufficient to form a belief as to the truth of the allegations in

Paragraph 21.

      22.    Brian and Naomi Mason are members of SAF. They are named in this

Amended Complaint for the purposes of appeal.

      ANSWER: This paragraph states legal conclusions and/or

arguments, rather than making allegations of fact, therefore no response

is necessary. Although the Masons were dismissed from this action (Doc.

48, PageID.931) and are no longer parties, no response to this allegation is

required. To the extent it makes allegations of fact such that a response is

required by this Court, Defendant neither admits nor denies for the reason

that he is without knowledge or information sufficient to form a belief

about the truth of this allegation.

                                      DEFENDANT

      23.    Defendant Lyon is the Director of the Michigan Department of Health

and Human Services. In Lyon’s official capacity, he is responsible for enforcing

certain Michigan’s laws, customs, practices, and policies, specifically those

challenged herein. In that capacity, Lyon is presently enforcing the laws, customs,

practices and policies complained of in this action. Specifically, Lyon is the

authority charged with processing and administering the foster parenting system in

Michigan. He is sued in his official capacity.




                                          14
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1084 Page 15 of 25



      ANSWER: Deny Nick Lyon is presently the Director of the Michigan

Department of Health and Human Services. Fed. R. Civ. P. 25(d) provides

Nick Lyon’s successor, Robert Gordon, is automatically substituted as a

party. Accordingly, Defendant admits Robert Gordon is the Director of the

Department, and, in his official capacity, administers the foster care

system in Michigan and that is being sued in his official capacity. Further

admitted that Robert Gordon, in his official capacity, is responsible for

and presently is enforcing Mich. Admin. Code R. 400.9415. Denied insofar

as there are no laws, customs or policies at issue or being challenged in

this case other than Mich. Admin. Code R. 400.9415.

                         CONSTITUTIONAL PROVISIONS

      24.   The Second Amendment provides: A well-regulated Militia, being

necessary to the security of a free State, the right of the people to keep and bear

Arms, shall not be infringed. U.S. Const. amend. II.

      ANSWER: Admit Paragraph 24 accurately quotes the U.S. Const.

amend II.


      25.   The Second Amendment “is fully applicable against the States.”

McDonald v. City of Chicago, 561 U.S. 3025, 130 S. Ct. 3020, 3026 (2010).

      ANSWER: Admit that the due process clause of the Fourteenth

Amendment incorporates the Second Amendment right recognized by

Heller, deny the allegation as cited. See, Mc Donald v. City of Chicago,

561 U.S., 742, 791 (2010).

                                        15
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1085 Page 16 of 25



       26.   Section 1 of the Fourteenth Amendment provides, in relevant part:

No state shall make or enforce any law which shall abridge the privileges or

immunities of citizens of the United States; nor shall any state deprive any

person of life, liberty, or property, without due process of law; nor deny to any

person within its jurisdiction the equal protection of the laws. U.S. Const. amend.

XIV.

       ANSWER: Admit Paragraph 26 accurately quotes portions of the

Fourteenth Amendment of the United States Constitution.



                                      STATE LAW

       27.   As of February 3, 2020, Michigan DHHS Foster Care Rules state, in

relevant part, as amended:

       R 400.9415 Hazardous materials and firearm storage.

       Rule 415.

       (1) Federal standards for a foster family or group home
       include specific safety requirements for weapons, pools, hot tubs, and spas,
       as these pose a particular preventable danger to children.
                                  ***

       (3) Unless carried in the home as permitted by law, firearms and ammunition
       must be stored as follows:
       (a) Firearms must be all of the following:
              (i) Locked in compliance with 1 of the following:
                      (A) By a cable-lock.
                      (B) By a trigger-lock.
                      (C) In a gun safe.
                      (D) A solid metal gun case.
                      (E) A solid wood gun case.
              (ii) Unloaded.
              (iii) Separate from ammunition.

                                         16
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1086 Page 17 of 25



             (iv) Inaccessible to children.
      (b) Ammunition must be stored in a locked location and inaccessible to
      children.

      ANSWER: Admit Plaintiff has cited a portion of Mich. Admin. Code

R. 400.9415, as amended and effective on January 10, 2020.

   COUNT I – VIOLATION OF RIGHT TO KEEP AND BEAR FIREARMS
            (U.S. CONST. AMENDS. II AND XIV; 42 U.S.C. § 1983)

      28.    Paragraphs 1 through 27 are realleged and incorporated herein by

reference.

      ANSWER: Defendant incorporates all prior responses as if fully

restated herein.

      29.    Mich. Admin. Code R. 400.9415(3), and all other Michigan statutory

language, which functionally restricts foster parents, and would-be foster parents,

the rights and privileges of possessing and bearing readily-available firearms for

self-defense and defense of family based solely on their status as foster parents,

on their face and as applied, violate the Plaintiffs’ individual right to possess and

carry firearms for self-defense and defense of family as secured by the Second

Amendment to the United States Constitution.

      ANSWER: Deny. To the extent this paragraph states legal

conclusions and/or arguments, rather than making allegations of fact, no

response is necessary.




                                         17
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1087 Page 18 of 25



                 COUNT II – VIOLATION OF EQUAL PROTECTION
                (U.S. CONST. AMEND. XIV; 42 U.S.C. §§ 1981(a), 1983)
                              (preserved for appeal)


        30.    Paragraphs 1 through 29 are realleged and incorporated herein by

reference.

        ANSWER: Defendant incorporates all prior responses as if fully

restated here.


        31.    The MDHHS Rule 400.9415(3), and all other Michigan statutory

language which restricts foster parents, and would-be foster parents, the rights

and privileges of possessing and bearing firearms for self-defense and defense of

family based solely on their status as foster parents, on their face and as applied,

are unconstitutional denials of equal protection of the laws and are in violation of

the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution.

        ANSWER: Deny. Count II of Plaintiffs’ Complaint, Violation of

Equal Protection, was dismissed by this Court, with prejudice, on August

14, 2018. (Doc. 48, PageID.931.) This Court determined Plaintiffs are not

a “suspect class” which would qualify them for protection under the

Equal Protection Clause.4 (Id., PageID.928-929.)




4   See FN3.
                                         18
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1088 Page 19 of 25



               COUNT III – VIOLATION OF SUBSTANTIVE DUE PROCESS
                 (U.S. CONST. AMEND. XIV; 42 U.S.C. §§ 1981(a), 1983)
                              (preserved for appeal)

        32.    Paragraphs 1 through 31 are realleged and incorporated herein by

reference.

        ANSWER: Defendant incorporates all prior responses as if fully

restated herein.


        33.    The MDHHS Rule 400.9415(3), and all other Michigan statutory

language, which restricts foster parents, and would-be foster parents, the rights

and privileges of possessing and bearing firearms for self-defense and defense of

family based solely on their status as foster parents, on their face and as applied,

are unconstitutional denials of their fundamental substantive due process rights,

and are in violation of the Due Process Clause of the Fourteenth Amendment to

the United States Constitution.


        ANSWER: Deny. Count III of Plaintiffs’ Complaint, Substantive

Due Process (U.S. Const. Amend. XIV; 42 U.S.C. §§ 1981(a), 1983), was

dismissed by this Court, with prejudice, on August 14, 2018. 5 (Doc. 48,

PageID.931.)

                                   FOR ALL COUNTS

        34.    Paragraphs 1 through 33 are realleged and incorporated herein by

reference.



5   See FN3.
                                         19
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1089 Page 20 of 25



      ANSWER: Defendant incorporates all prior responses as if fully

restated herein.

      35.    A controversy exists as to whether the MDHHS Rule 400.9415(3)

which restricts foster parents, and would-be foster parents, the rights and

privileges of possessing and bearing readily available firearms for self-defense

and defense of family based solely on their status as foster parents, is

unconstitutional.

      ANSWER: Admit the parties have a controversy over the

constitutionality of Mich. Admin. Code R. 400.9415(3). Defendant states the

rule is constitutional. To the extent Paragraph 35 states a legal conclusion

or grounds and/or argument, rather than making an allegation of fact, no

response is necessary.


      36.    A declaration from this Court would settle this issue.

      ANSWER: This paragraph states a legal conclusion and/or argument,

rather than making an allegation of fact, therefore no response is

necessary. To the extent it makes allegations of fact such that a response

is required by this Court, Defendant neither admits nor denies because he

lacks sufficient for the reason that he is without knowledge or information

sufficient to form a belief about the truth of this allegation.

      37.    A declaration would also serve a useful purpose in clarifying the legal

issues in dispute.

      ANSWER: This paragraph states a legal conclusion and/or argument,

                                         20
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1090 Page 21 of 25



rather than making an allegation of fact, therefore no response is necessary.

To the extent it makes allegations of fact such that a response is required

by this Court, Defendant admits.


      38.    The Plaintiffs seek a declaration that the MDHHS Rule 400.9415(3)

which restricts foster parents, and would-be foster parents, the rights and privileges

of possessing and bearing readily available firearms for self-defense and defense of

family based solely on their status as foster parents, is unconstitutional.

      ANSWER: This paragraph states a legal conclusion and/or argument,

rather than making an allegation of fact, therefore no response is necessary.

To the extent it makes allegations of fact such that a response is required

by this Court, Defendant denies Mich. Admin. Code R. 400.9415 is

unconstitutional.


      39.    In the absence of an injunction, the unlawful MDHHS Rule

400.9415(3) would continue to be enforced and would prevent the Johnsons and

Masons, and SAF’s members who are foster parents, or would-be foster parents,

residing in Michigan from possessing or bearing a readily-available firearm that

any otherwise-qualified Michigan residents may possess and bear for defense of self

or family.

      ANSWER: This paragraph states legal conclusions and/or arguments,

rather than making allegations of fact, therefore no response is necessary.

To the extent it makes allegations of fact such that a response is required

by this Court, Defendant denies.
                                          21
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1091 Page 22 of 25



     40.     The Plaintiffs would continue to suffer irreparable injury if the Court

does not issue an injunction.

     ANSWER: This paragraph states legal conclusions and/or arguments,

rather than making allegations of fact, therefore no response is necessary.

To the extent it makes allegations of fact such that a response is required

by this Court, Defendant denies.


     41.     There is no adequate remedy at law because only a declaration and

injunction, as opposed to monetary damages, would allow the Johnsons, Masons,

and SAF’s members who are foster parents, or would-be foster parents, residing in

Michigan the opportunity to possess and bear a readily-available firearm for self-

defense.

     ANSWER: This paragraph states legal conclusions and/or arguments,

rather than making allegations of fact, therefore no response is necessary.

To the extent it makes allegations of fact such that a response is required

by this Court, Defendant denies.




                                         22
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1092 Page 23 of 25



WHEREFORE, Defendant respectfully requests that this Court enter judgment

in his favor, dismiss Plaintiffs’ Amended Complaint with prejudice, and award

such other relief as this Court deems just and equitable.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              /s/ Cassandra A. Drysdale-Crown
                                              Cassandra A. Drysdale-Crown
                                              Assistant Attorney General
                                              Attorney for Defendant
                                              Health, Education & Family
                                              Services Division
                                              P.O. Box 30758
                                              Lansing, MI 48909
                                              (517) 335-7603
                                              drysdalecrownc@michigan.gov
                                              (P64108)
Dated: March 9, 2020




                                         23
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1093 Page 24 of 25



                          AFFIRMATIVE DEFENSES


      Defendant, Director Robert Gordon, by and through his attorneys, and for his

Special and/or Affirmative Defenses states:

      1.     Plaintiffs fail to state claims upon which relief can be granted.

      2.     Plaintiffs lack standing to assert some or all their claims.

      3.     Count II and III of Plaintiffs’ Amended Complaint are barred by res

judicata. This Court previously dismissed both counts with prejudice. (Doc. 48,

PageID.931.)

      4.     Plaintiffs Brian Mason and Naomi Mason are barred by res judicata in

reasserting standing because this Court previously dismissed both Plaintiffs

without prejudice (Doc. 48, PageID.931), and Plaintiffs fail to assert grounds for

standing that differ from their complaint filed on July 17, 2017 (Doc. 1).

      5.     Plaintiffs’ claims are barred on grounds of collateral estoppel.

      6.     Plaintiffs’ claims are barred on grounds of laches.

      7.     Plaintiffs’ claims are barred on grounds of mootness.




                                          24
Case 2:17-cv-00124-PLM-MV ECF No. 85 filed 03/09/20 PageID.1094 Page 25 of 25



      8.    Defendant reserves the right to supplement, add to, or amend these

defenses as this case develops and during discovery.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              /s/ Cassandra A. Drysdale-Crown
                                              Cassandra A. Drysdale-Crown
                                              Assistant Attorney General
                                              Attorney for Defendant
                                              Health, Education & Family
                                              Services Division
                                              P.O. Box 30758
                                              Lansing, MI 48909
                                              (517) 335-7603
                                              drysdalecrownc@michigan.gov
                                              (P64108)

Dated: March 9, 2020




                                        25
